DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2020 has been entered.

	
Status of Claims
Claim(s) 1-7 and 9-14 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that the prior art of record does not disclose the ridge “extends a height extending opposite the interior of the channel” and “that the main function of the aperture is to aide in the securing of the securing means within the channel” (Page 4 of Remarks)
	Examiner’s Response:

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites the limitation "the channel interior portion" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. There is only a “channel” or an “interior portion” previously established. For examining purposes, this will be read as –the interior portion- in lines 13-14.
	Claims 2-7 and 9-14 rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerin (US 20100326451 A1) in view of Levendowski (US 20110232652 A1) in further view of Tong (US 20120041440 A1) in view of Boyd (US 10500083 B1).
Regarding claim 1, Pelerin discloses a device 12 (tray 12, see Figure 1) adapted for placement along only a central and a lateral incisor teeth within a mouth of a wearer ([0035] tray 12 is placed over the front incisors, also see Figure 6 where the device is adapted for placement over only the incisors) for the treatment of bruxism (see Abstract, the device eliminates teeth grinding where bruxism is known in the art to be the grinding of teeth), the device 12 comprising: 
an interior portion 30 (See Figure 3), the interior portion 30 having an interior durometer (all material inherently has durometer, otherwise known as a hardness level, [0034] the material is soft, [0031] the material may be polyvinyl silicone) and a first side and a second side (See Annotated Figure 3 below), a distance between the first side and the second side defining a channel (See Annotated Figure 3 below); 

an exterior portion 12 (tray 12), the exterior portion coupled to the interior portion opposite the channel (See Annotated Figure 3 below), the exterior portion 12 having an exterior durometer (tray 12 constructed of a hard polyethylene which inherently has a durometer [0027]), the exterior durometer harder than the interior durometer ([0032] the ridge 50 is a part of the tray 12 made of the same material wherein it is disclosed that the ridge 50 is harder than the rest of tray 12 as well as the interior material 30, so therefore the exterior durometer is harder than the interior durometer), the exterior portion 12 having a ridge 50 (See Figure 4, [0032] tray 12 comprises the ridge 50);
the ridge 50 extending an entire length of the device 12 ([0032] the ridge 50 extends from the rear wall 20 to the front wall 16 of the tray 12 therefore disclosing that the ridge is extending an entire length).

    PNG
    media_image1.png
    522
    865
    media_image1.png
    Greyscale


Pelerin does disclose though that the ridge 50 is meant to transmit force to the incisors to reduce clenching related issues (see [0038]).
However, Boyd teaches an analogous mouth piece 10 with an analogous ridge 28 (See Figure 1) with an analogous interior portion 22 (trough 22) (See Figure 1) and analogous exterior portion (exterior of the device as shown in Figure 1) wherein the ridge 28 extends beneath the interior portion 22 (trough 22) (Figure 1 and Col. 3 lines 35) such that then the ridge 28 is extending a height from the exterior away (opposite) from the interior portion 22 (trough 22) wherein the ridge 28 is meant to “contact at least one mandibular [opposite] incisor 13 of the lower jaw during a bite of the user” (Col. 4 lines 46-50, thus transmitting bite forces through the incisors) in order to further reduce the issues of clenching such as migraine frequency (See Col. 3 line 61 – Col. 4 line 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ridge 50 of Pelerin to extend a height opposite the interior portion 30 (and the channel 40) as taught by Boyd in order to further improve the anti-clenching aspect of the ridge 50 (Boyd Col. 3 line 61 – Col. 4 line 2) and as well as the fact that the ridge 28 of Boyd and the ridge 50 are shown to have equivalent and predictable functions (Pelerin [0038]) (Boyd Col. 4 lines 46-50).
Pelerin does not disclose a securing means, the securing means comprised of a resilient material adapted for removable receipt within the channel, wherein the securing means is generally compressible for molding to the teeth of the wearer and securing the device onto the teeth and within the mouth of the wearer.
However, Levendowski teaches a securing means 188 comprised of a resilient material (sodium alginate which is generally resilient and compressible [0079]) adapted for removable receipt within an analogous channel of an analogous mouth guard with a tray 100 which has a 

    PNG
    media_image2.png
    879
    638
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have provided the channel 40 of Pelerin with securing means 188 as taught by Levendowski in order to have provided an improved mouth piece having a securing means with the capability of being removed and replaced from the 
Pelerin does not disclose the channel 40 (See Annotated Figure 3 above) having at least one aperture (a hole) wherein the securing means is adapted for removable receipt within the at least one aperture.
However, Tong discloses an analogous mouth device 101 (See Figure 1) with an analogous channel (channel as formed by walls 111 and 107 and floor 109, See Figures 1 and 10-12) and analogous retaining means (dental putty) (see [0135-0137]) wherein the channel comprises a plurality of apertures 113 in order to enhance the bonding between the retaining means and the device 101 (see [0136] and Figures 1 and 10-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the channel 40 of Pelerin as combined to have a plurality of apertures 113 as taught by Tong in order to enhance the bonding between the retaining means and the device 101 (see Tong [0136] and Figures 1 and 10-12) wherein this means the apertures 113 and the securing means 188 of Pelerin as combined are adapted to be receive with each other.
Regarding claim 2, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Turkbas further teaches apertures 113 are a pair of apertures as there are at least two holes 113 provided such that then the apertures 113 are a pair of apertures (See Figures 9-12).
Regarding claim 3, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Pelerin does not disclose the ridge 50 extending a height between 1.5 to 2.5 mm.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ridge 50 of Pelerin to extend 2 mm vertically in order to create a 2 mm gap between the jaws as taught by Boyd in order to further reduce the chance of receiving a migraine when using the device.
Regarding claim 4, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Levendowski further teaches the securing means 188 is a gum (the retention material 188, being a gum as sodium alginate is a known gum, where a gum is a polysaccharide of plant origin, and sodium alginate is the salt of alginic acid which is a polysaccharide sourced from brown algae).
Regarding claim 7, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Pelerin discloses the ridge 50 is positioned at a central position along the width of the exterior portion 12 ([0032] the ridge 50 is positioned midway around the tray 12 such that force is concentrated between the front incisors).
Regarding claim 9, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Pelerin discloses the exterior portion 12 is made of polyethylene [0027] where it is known that polyethylene has a Shore A hardness of 80-98 (see Page 8/Results of:  https://docs.lib.purdue.edu/cgi/viewcontent.cgi?article=1026&context=aseeil-insectionconference) where this durometer range is inside between 60 and 100 Shore A hardness and so is anticipated by Pelerin.
Regarding claim 13, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Pelerin discloses a method for the treatment of bruxism using the device as in claim 1 ([0018], the device treats teeth grinding which is bruxism), wherein the device 12 is placed on the central and lateral upper teeth of the wearer ([0035], mouth guard is then centered over the person's incisors on either the upper or lower jaw).
Regarding claim 14, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Pelerin discloses a method for the treatment of bruxism using the device as in claim 1 ([0018], the device treats teeth grinding which is bruxism), wherein the device 12 is placed on the central and lateral lower teeth of the wearer ([0035], mouth guard is then centered over the person's incisors on either the upper or lower jaw).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerin (US 20100326451 A1) ) in view of Levendowski (US 20110232652 A1) in further view of Tong (US 20120041440 A1) in view of Boyd (US 10500083 B1)in further view of Frey (US 20150004555 A1).
Regarding claim 5, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above. 
As combined, Pelerin does not disclose the securing means having a flavor.
However, Frey teaches an analogous securing means 56,60 (removable putty bite pad) having a flavor [0188] used in an analogous mouth guard 10 with a channel (Figure 3), the flavor in the securing means 56,60 appealing to various demographics or age groups [0188].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing means 188 in Pelerin as combined with flavor as taught by Frey to have provided an improved mouth guard having 
Regarding claim 6, Pelerin in view of Tong in view of Levendowski in view of Boyd in view of Frey discloses the invention of claim 5 above. 
As combined, Pelerin discloses the securing means has a flavor (Frey [0188]).
As combined, Pelerin does not disclose the flavor is selected from an essential oil.
However, Frey does further teach that the flavor may be chosen from a variety of desired flavors suitable for mouthpieces [0191].
Furthermore, Turkbas teaches for its analogous mouth device a list of flavors for use within flavored mouth guards in which one of the flavors may be peppermint [0031]; where peppermint is a known essential oil.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the flavor of the flavored securing means as combined to be peppermint as it is a known flavor to be used within flavored mouth devices.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerin (US 20100326451 A1) ) in view of Levendowski (US 20110232652 A1) in further view of Tong (US 20120041440 A1) in view of Boyd (US 10500083 B1) in further view of Sakaguchi (US 20080038685 A1).
Regarding claim 10, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Pelerin does not disclose the exterior portion being transparent.
However, Sakaguchi teaches an analogous mouth piece 1 wherein the exterior portion of mouth piece 1 may be transparent [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior portion 12 of Pelerin to 
Regarding claim 11, Pelerin in view of Tong in view of Levendowski in view of Boyd discloses the invention of claim 1 above.
As combined, Pelerin does not disclose the interior portion being transparent.
However, Sakaguchi teaches an analogous mouth piece 1 wherein the mouth piece 1 may be transparent [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior portion 30 of Pelerin to be transparent as taught by Sakaguchi in order to have provided an improved mouth guard having an exterior portion that is transparent for cosmetic purposes and discreteness when in use as it is well known in the art that transparent oral appliances are discrete and therefore more aesthetically and cosmetically more favorable for a wearer.
Regarding claim 12, Pelerin in view of Tong in view of Levendowski in view of Boyd in view of Sakaguchi discloses the invention of claim 11 above.
As combined, Pelerin does disclose the exterior portion being transparent.
Sakaguchi teaches an analogous mouth piece 1 wherein the mouth piece 1 may be transparent [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior portion 12 of Pelerin to be transparent as taught by Sakaguchi in order to have provided an improved mouth guard having an exterior portion that is transparent for cosmetic purposes and discreteness when in use as it is well known in the art that transparent oral appliances are discrete and therefore more aesthetically and cosmetically more favorable for a wearer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/7/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786